Citation Nr: 1110843	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for residuals of left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1969 to November 1973 and from July 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In December 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for left knee disability and residuals of left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with a right shoulder disability.





CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for right shoulder disability.

The Veteran seeks entitlement to service connection for a right shoulder disability.  As indicated above, the Veteran's claims of entitlement to service connection for left knee disability and residuals of left ankle fracture will be addressed in the Remand section below.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  




Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue of entitlement to service connection for right shoulder disability.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated May 2008.  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the May 2008 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the May 2008 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  
With respect to effective date, the letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his right shoulder claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, and VA treatment records.  

The Veteran was not afforded a VA examination which addressed his claimed right shoulder disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's right shoulder claim is unnecessary in this case, because there is no objective and competent evidence of any diagnosis related to the right shoulder.  As will be discussed below, the Veteran's medical records do not contain any such diagnosis.  Accordingly, an examination is not required as to this claimed disability.  

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no competent medical evidence of current diagnosis of the claimed disability.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, he testified a videoconference hearing before the undersigned.

Accordingly, the Board will proceed to a decision.






Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for a right shoulder disability.  See, e.g., the Board hearing transcript dated December 2010.  The Veteran testified that a doctor told him that he suffers from "the rotator cuff thing."  See Id. at 15.  However, contrary to the Veteran's assertions, the evidence of record is pertinently negative for any such diagnosis.  The Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no documentation of a diagnosed right shoulder disability.  

As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Hickson and Rabideau, supra.  

The Board does not have any reason to doubt that the Veteran experiences pain in his right shoulder; although such pain is not documented in his treatment records.  Regardless, symptoms such as pain alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  

In essence, the Veteran's claim rests on his own contentions that he suffers from a right shoulder disability.  The Board has considered those statements.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) [holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau].  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's pain is a manifestation of a diagnosed right shoulder disability relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) [holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that lay witness capable of diagnosing dislocated shoulder]; Barr, 21 Vet. App. at 308-309 [holding that lay testimony is competent to establish the presence of varicose veins]; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) [holding that lay person competent to testify to pain and visible flatness of his feet].  The lay statements of the Veteran concerning the presence of a right shoulder disability are therefore not competent in this regard.  Rather, such a determination is a medical conclusion with requires medical expertise, for which the Veteran is not qualified.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of a current right shoulder disability.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met, and the claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability, as Hickson element (1) has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for right shoulder disability is denied.


REMAND

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for residuals of left ankle fracture.

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's remaining claims of entitlement to service connection for left knee disability and residuals of left ankle fracture, must be remanded for additional evidentiary development.  

Reasons for remand

As to the pending claims of entitlement to service connection for left knee disability and residuals of left ankle fracture, the Board notes that there is arguably medical evidence of current diagnosis as well as evidence of potential in-service injury as to both claims.  

Specifically, VA treatment records demonstrate that the Veteran was diagnosed with severe osteoarthritis of the left knee.  See the VA radiological report dated February 2008; see also the VA treatment record dated October 2001.  As to the claimed left ankle disability, the Veteran contends that he experiences fracture residuals of pain, weakness, instability, and stiffness in his left ankle.  See, e.g., the December 2010 Board hearing transcript.  Although a specific left ankle disability is not demonstrated by the evidence, VA treatment records dated January 2009 document a sprained left leg with pain between the knee and ankle.  Accordingly, the issue of whether there is a currently diagnosed left ankle disability remains in question.

Concerning in-service disease or injury of the left ankle, it is undisputed that the Veteran fractured his left medial malleolus in November 1976.  As to in-service disease or injury of the left knee, a swollen left knee was documented in service treatment records dated October 1971.  At the time, the Veteran was diagnosed with "local inflammatory response secondary to laceration infection."  See the service treatment record dated October 1971.  Additionally, a July 1971 service record indicated that an arthrogram was performed on the Veteran's knee approximately one month prior.  However, that record does not identify on which knee the arthrogram was performed.  

Notably, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's claimed left ankle and left knee disabilities and his military service.  Therefore, these issues present certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern diagnosis of the claimed left ankle disability as well as medical nexus opinions as to both claims and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Moreover, the Veteran recently testified that he received an arthrogram of his left knee during his military service; he stated that this procedure was administered at the U.S. Naval Hospital in Guam.  See the December 2010 Board hearing transcript, pg. 9.  As indicated above, a service treatment record dated July 1971 indicated that an arthrogram of the knee was performed "approximately one month ago," but did not identify the right or left knee.  To the Board's knowledge, VA has not attempted to locate the missing treatment records from the U.S. Naval Hospital in Guam relating to this 1971 arthrogram.

The Board additionally observes that at the December 2010 Board hearing the Veteran submitted a statement from Dr. R.M. of the Cincinnati VA medical center in support of the left knee claim.  See the December 2010 Board hearing transcript, pg. 10.  A review of the evidence demonstrates that this statement has not been associated with the Veteran's claims folder.  Accordingly, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA should take appropriate steps to secure any outstanding VA treatment records and ensure that the statement by VA surgeon Dr. R.M., submitted at the December 2010 Board hearing, is obtained and associated with the VA claims folder.  If any identified records are determined to be unavailable, such should be noted in the VA claims folder.

2. VBA should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's outstanding service treatment records from the U.S. Naval Hospital in Guam.  Any response should be associated with the Veteran's claims folder, including, if warranted, a finding by VBA that any further search for the records would be fruitless.

3. The Veteran should be afforded a VA examination to determine the nature and etiology of the left ankle and left knee disabilities.  The examiner should specifically diagnose or rule out a current left ankle disability.  If the examiner diagnoses a left ankle disability, he/she should render an opinion with supporting rationale as to whether that left ankle disability is related to the Veteran's military service; specifically the in-service left medial malleolus fracture in November 1976.  

The examiner should also render an opinion with supporting rationale as to whether the Veteran's currently diagnosed left knee disability is related to his military service.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to fully explain all conclusions reached and to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.  The report of the VA examination should be associated with the Veteran's VA claims folder.

4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

5. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


